Citation Nr: 1130794	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  08-09 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a stress fracture of the left lower tibia.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to July 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In June 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The Board has combined the issues of entitlement to service connection for PTSD and entitlement to service connection for major depressive disorder into a single claim and expanded this claim to more broadly include entitlement to service connection for an acquired psychiatric disability pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he or she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Full consideration will still be given to the Veteran's PTSD and major depressive disorder claims while also permitting consideration of all current acquired psychiatric disabilities, regardless of diagnosis.

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The competent and probative evidence of record reflects that the Veteran suffers from current residuals of a stress fracture of the left lower tibia that occurred in service. 


CONCLUSION OF LAW

Service connection for residuals of a stress fracture of the left lower tibia is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

In light of the favorable decision as it relates to the issue of entitlement to service connection for residuals of a stress fracture of the left lower tibia, any error by VA in complying with the requirements of VCAA is moot.  


II.  Service Connection

The Veteran has claimed entitlement to service connection for residuals of a stress fracture of the left lower tibia, which she essentially contends she suffered during her military service.

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board finds that entitlement to service connection for residuals of a stress fracture of the left lower tibia is warranted.  The Veteran's service treatment records contain evidence that she did suffer a stress fracture of the left lower tibia in service.  A March 2000 service treatment record reflects that she sought treatment for extreme pain in the left shin, not constant, of ten days' duration.  She reported the pain developed gradually from running.  The assessment was that the Veteran had a stress fracture of the left tibia.  She also described this injury on her April 2003 separation medical history report.

In terms of a current disability, a January 2007 VA bones examination report notes an impression of "stress fracture lower left tibia.  No evidence of problems after spring 2000."  This report reflects that the Veteran developed left lower leg pain in basic training, had imaging studies, and was told that she had a stress fracture.  She was on limited duty for a few days but was able to resume running and pass the two-mile run test at the end of basic training with her group.  She was having no significant problems or limitations when she was transferred to the linguistics institute in Monterey.  While there, she was able to run two miles in the required 19 minute time without left leg problems.  At the time she left the institute in August 2001, she could run 4-5 miles and walk 12 miles with a 32-pound pack.  She denied any further problems with her left lower leg after basic training.  She denied any effect on her occupation or activities of daily living.  She had no pain or other symptoms that could be considered precipitating or alleviating factors since her initial problem in basic training.  She used no assistive devices or corrective shoes.  She had no flare-ups, osteomyelitis, infection, or surgery.  She had no pain, weakness, stiffness, swelling, heat, redness, drainage, instability or giving way, locking, or abnormal motion.  There were no constitutional symptoms of  bone disease.  She was treated with a few days' reduction in activity, but no casting or other interventions.

On examination, there was no deformity, angulation, false motion, shortening or intra-articular involvement of the left tibia.  There was no malunion, nonunion, loose motion, or false joint.  There was no tenderness, drainage, edema, painful motion, weakness, redness, or heat.  The examiner's impression was "stress fracture lower left tibia.  No evidence of problems after spring 2000."  

At her June 2011 Board hearing, the Veteran testified that she began having problems with her left leg when she suffered a stress fracture in basic training.  She testified that she has been treated a few times for shin splints.  She reported that she currently takes anti-inflammatories or Aspirin.  She reported her symptoms occur monthly and that exercise aggravates them.  

The Board observes that, although the Veteran is a lay person, she is competent to report that she has experienced pain in her left lower tibia since the March 2000 stress fracture.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board will thus resolve reasonable doubt in the Veteran's favor and find that she suffers from current residuals of the in-service stress fracture.

The Board finds that, based on the above, entitlement to service connection for residuals of a stress fracture to the left lower tibia is warranted.  This decision is based on the evidence of a stress fracture in service, the January 2007 VA examiner's diagnosis of a stress fracture of the left lower tibia, and the Veteran's own competent reports of current residuals associated with this disability.  Therefore, entitlement to service connection for residuals of a stress fracture of the left lower tibia is granted.


ORDER

Entitlement to service connection for residuals of a stress fracture of the left lower tibia is granted.


REMAND

The Veteran has also claimed entitlement to an acquired psychiatric disability, to include PTSD and major depressive disorder.  She essentially contends that these disabilities developed as a result of in-service trauma.

Service connection for PTSD, in particular, requires medical evidence of a current diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link between the current diagnosis and the claimed in- service stressor(s).  38 C.F.R. § 3.304(f) (2010).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

With respect to the first McLendon element, the Board notes that the Veteran has submitted ample evidence, in the form of treatment records and letters from her psychiatric care providers, that reflects she is being treated for one or more acquired psychiatric disabilities.  This evidence indicates diagnoses of multiple acquired psychiatric disabilities, including PTSD, major depressive disorder, and anxiety disorder.  

The Board further finds that the second McLendon element is satisfied in the case at hand.  The record reflects that the Veteran has presented extensive evidence of her in-service personal traumas.  The Board acknowledges, in particular, the Veteran's highly credible and competent hearing testimony in June 2011.  This testimony is corroborated by a letter that the Veteran appears to have submitted with her March 2003 complaint to the Inspector General.  This letter was clearly written by the Veteran while she was in service, as is evident from the last paragraph of her narrative, and provides a valuable contemporaneous account of her abuse.  The record also contains a January 2008 letter from the Veteran's former Platoon Sergeant and a March 2008 letter from a close friend, both of which provide further corroboration of the Veteran's in-service abuse.  The Veteran's in-service traumas have been verified, and the Board finds that no additional verification efforts are required on remand.

The Board also finds sufficient evidence of nexus to satisfy the third McLendon element.  For example, a February 2009 letter from the Veteran's treating psychiatrist states his impression that the Veteran has PTSD with an onset in the military.  

However, there is not yet sufficient evidence of record to decide this claim.  Specifically, before VA may grant service connection for an acquired psychiatric disability, it requires clarification of the Veteran's current diagnoses and the etiologies of any currently-diagnosed acquired psychiatric disabilities.  

Based on the above, the Board finds that the McLendon requirements are satisfied in that case.  Therefore, a remand for a VA examination and etiology opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric disability, to include PTSD and major depressive disorder.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should report a multi-axial diagnosis pursuant to the DSM-IV, identifying all current psychiatric disorders.  The examiner should expressly diagnose or rule out PTSD and major depressive disorder.  The VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disability was incurred or aggravated as a result of the Veteran's military service, to include as a result of in-service harassment.  The Board emphasizes that the Veteran's account of her in-service harassment, as described in a March 2003 personal statement and at her June 2011 Board hearing in particular, has been verified and should be accepted as such by the VA examiner.  

The report of examination should include a complete rationale for all opinions expressed.

2.  After the development requested above has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


